Pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal, we reverse in part the judgment of the Court of Appeals, and we remand this case to the Livingston Circuit Court to determine whether it took the challenged information regarding the defendant’s parents in the PSIR into account at sentencing. If the court determines that the challenged information was either inaccurate or irrelevant to the defendant’s sentence, the court shall direct the probation officer to correct or delete the challenged information from the PSIR as required by *874MCR 6.425(E)(2)(a) and assure that a corrected copy of the report is prepared and transmitted to the Michigan Department of Corrections per MCR 6.425 and MCL 771.14(6). In all other respects, leave to appeal is denied, because we are not persuaded that the remaining question presented should be reviewed by this Court.